Citation Nr: 1409832	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  12-35 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from June 1941 to November 1945.  He died in July 2010.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Milwaukee, Wisconsin.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran died in July 2010.  The immediate cause of death listed on the Veteran's death certificate was aortic stenosis of five years duration.  There were no underlying causes listed.  At the time of the Veteran's death, service connection was in effect for psychoneurosis, generalized anxiety disorder, rated as 30 percent disabling; mild lumbar sprain, rated as 10 percent disabling; and residuals of malaria, rated as noncompensable.  

In support of her claim, the appellant submitted a September 2010 statement from K. Smith, M.D., which indicated that the Veteran had had severe aortic stenosis with valvular cardiomyopathy.  He stated that the Veteran's underlying anxiety disorder "may have" contributed to exacerbation of the congestive heart failure that ultimately lead to his death.  

While the opinion is speculative and contains no rationale, to date, an opinion has not been obtained with regard to what relationship, if any, the Veteran's death had to his period of service and/or any service-connected disabilities, to include his service-connected psychoneurosis.  

The Board notes that in order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b). 

In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death, or that there was a causal relationship between the service-connected disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).  If the service-connected disability affected a vital organ, consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases.  38 C.F.R. § 3.312(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file, to include any records contained in Virtual VA, should be reviewed by an appropriate VA physician, preferably an cardiologist (but not required), for the purpose of obtaining an opinion regarding any etiology between the Veteran's active service and the cause of his death.  

Based on a review of the evidence, the physician is requested to provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that the Veteran's aortic stenosis was related to active service.  

The examiner is also requested to render an opinion as to whether it is at least as likely as not ( a 50 percent or greater probability) that the Veteran's service-connected anxiety neurosis, generalized anxiety disorder, or any other service-connected disability, jointly or with some other condition, was the immediate or underlying cause of death or was etiologically related thereto, or, that the Veteran's service-connected psychoneurosis or other service-connected disability caused or contributed substantially or materially to cause his death, or aided or lent assistance to the production of death?  The physician must provide complete rationale based on sound medical principles for all expressed opinions and conclusions. 

2.  To help avoid future remands, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268   (1998).

3.  After undertaking any other development deemed appropriate, the RO/AMC should readjudicate the remaining issue on appeal.  If the benefit sought is not granted, the appellant and her representative should be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


